DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1 and 3 -7 in the reply filed on November 13, 2020 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2020.
Status of Claims
Claims 1 - 7 are pending.
Claim 2 has been withdrawn.
Claims 1 and 4 - 7 are rejected.
Claim 3 is allowed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “190” has been used to designate both “Miller” and “outlet of heat exchanger 280”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “330” and “101”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference sign “130” is used from inlet of pre-screener 140 in paragraph [0009] and as the pre-screener in paragraph [0017].  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no support in the specification for step “e” of claim 3.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4 – 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the soluble solids" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 discloses that the botanical biomass is to be pre-screened.  However, claim 3 makes reference to the botanical biomass in steps a – d; as such, it is not clear which of botanical biomass will be pre-screened.
Claim 5 recites the limitation "the soluble solids" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 are rejected for being dependent upon indefinite base claims.
Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a method for extracting botanical oil from botanical biomass comprised of: a. increasing the surface area of the botanical biomass; b. removing heat from the botanical biomass; c. introducing the botanical biomass to a suitable solvent; d. solvating soluble constituents of the botanical .
The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2016/0030860 (McGhee); U.S. 4,944,954 (Strop et al.); U.S. 2,752,377 (McDonald); U.S. 2,616,908 (Colbeth et al.) and U.S. 2,467,404 (Pascal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622